         Case 2:18-cv-00615-RCM Document 71 Filed 05/22/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


STEWART ABRAMSON and JAMES
EVERETT SHELTON, individually and on
behalf of a class of all persons and entities      CIVIL ACTION
similarly situated,

                      Plaintiffs,                  NO. 18-cv-615-RCM

              v.

AGENTRA, LLC, KAREN MARIE
EDWARDS, ANGELIC MARKETING
GROUP L.L.C., THERESA JONES and
MATTHEW JONES,

                      Defendants.



                                    ORDER OF COURT

       AND NOW, thi~c::,? ~ay of May, 2019, it is hereby ORDERED, ADJUDGED and

DECREED that the Unopposed Motion to Set Aside Default as to Angelic Marketing Group,

L.L.C. and Matthew Jones is GRANTED.

       IT IS FURTHER ORDERED that the default judgment entered against them on May 15,

2019 is hereby opened. Angelic Marketing Group, L.L.C. and Matthew Jones shall file a

response to the Second Amended Complaint within twenty (20) days from the date hereof.
